Exhibit 10.17

LEASE AGREEMENT

BY AND BETWEEN

EXECUTIVE II LIMITED PARTNERSHIP

AND

SSP SOLUTIONS, INC.

EXECUTIVE II MASTER LEASE

Control Date: 01/15/04

MASTER LEASE 03/02/00

 

Reston Lease - Commerce Park Lease Agreement Final.doc



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

ARTICLE I

   1

Definitions

   1

ARTICLE II

   2

Premises

   2

ARTICLE III

   3

Term

   3

ARTICLE IV

   4

Base Rent

   4

ARTICLE V

   4

Increase in Real Estate Taxes and Operating Costs

   4

ARTICLE VI

   8

Use of Premises

   8

ARTICLE VII

   9

Assignment and Subletting

   9

ARTICLE VIII

   11

Maintenance and Repairs

   11

ARTICLE IX

   12

Alterations

   12

ARTICLE X

   13

Signs

   13

ARTICLE XI

   13

Security Deposit

   13

ARTICLE XII

   14

Holding Over

   14

ARTICLE XIII

   15

Insurance

   15

ARTICLE XIV

   .16

Services and Utilities

   16

ARTICLE XV

   17

Liability of Landlord

   17

ARTICLE XVI

   18

Rules

   18

ARTICLE XVII

   19

Damage or Destruction

   19

ARTICLE XVIII

   20

Condemnation

   20

ARTICLE XIX

   20

Default

   20

ARTICLE XX

   24

Bankruptcy

   24

ARTICLE XXI

   25

Subordination

   25

 

Reston Lease - Commerce Park Lease Agreement Final.doc



--------------------------------------------------------------------------------

ARTICLE XXII

   26

Covenants of Landlord

   26

ARTICLE XXIII

   26

General Provisions

   26

 

EXHIBIT

   A    —    Plan Showing Premises

EXHIBIT

   B    —    Furniture Inventory

EXHIBIT

   C    —    Form of Certificate Affirming Lease Commencement Date

EXHIBIT

   D    —    Rules

 

Reston Lease - Commerce Park Lease Agreement Final.doc



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is dated as of January     , 2004, by and
between EXECUTIVE II LIMITED PARTNERSHIP, a Virginia limited partnership
(“Landlord”), and SSP SOLUTIONS, INC., a Delaware corporation (“Tenant”).

ARTICLE I

Definitions

1.1 Building: A five (5) story office building containing approximately
seventy-six thousand nine hundred fourteen (76,914) square feet of rentable
area, known as Commerce Executive Park Building II and located on approximately
3.22 acres of land at 11490 Commerce Park Drive, Reston, Virginia 20191 (the
“Land”).

1.2 Premises: Approximately five thousand one hundred thirty (5,130) square feet
of rentable area located on the fifth (5th) floor of the Building and outlined
on Exhibit A.

1.3 Lease Term: Sixty-two (62) months.

1.4 Anticipated Occupancy Date: February 1, 2004.

1.5 Base Rent: One hundred fifteen thousand four hundred twenty-five and no/100
dollars ($115,425.00) for the first Lease Year (which amount is based on
twenty-two and 50/100 dollars ($22.50) per square foot of rentable area).

1.6 Base Rent Annual Escalation Percentage: Three percent (3%).

1.7 Operating Charges Base Year: Calendar year 2004.

1.8 Security Deposit: Nine thousand six hundred eighteen dollars and
seventy-five cents ($9,618.75).

1.9 Broker(s): Trammell Crow Company and Transwestern Commercial Services.

1.10 Tenant Address for Notices: 17861 Cartwright Road, Irvine, CA 92614, until
Tenant has commenced beneficial use of the Premises, and 11490 Commerce Park
Drive, Reston, Virginia 20191, after Tenant has commenced beneficial use of the
Premises.

1.11 Complex: That complex (of which the Building is a part) known as Commerce
Executive Park and located on approximately 27 acres of land at Weihle Avenue
and Sunrise Valley Drive, Reston, Virginia.

 

Reston Lease - Commerce Park Lease Agreement Final.doc



--------------------------------------------------------------------------------

ARTICLE II

Premises

2.1 Tenant leases the Premises from Landlord upon the terms stated herein.
Tenant will have the non-exclusive right to use the common and public areas of
and the surface parking spaces appurtenant to the Building.

2.2 Landlord shall have the right to change the location and configuration of
the Premises subject to the following terms and conditions: (a) if Tenant has
commenced beneficial use of the Premises, then Landlord shall provide Tenant not
less than thirty (30) days’ advance written notice of the/ date Tenant must
vacate the Premises; (b) Landlord shall provide Tenant with substitute space of
similar nature and size elsewhere in the Building (the “Substitute Premises”);
and (c) Landlord shall at Landlord’s expense (1) remove Tenant’s equipment and
furniture from the Premises and reinstall them in the Substitute Premises, and
(2) redecorate the Substitute Premises in a manner substantially similar to the
manner in which the Premises were decorated. Within ten (10) days after Landlord
submits an amendment of this Lease indicating the location and configuration of
the Substitute Premises, Tenant shall execute such amendment.

2.3 Tenant shall have use of the existing furniture in the Premises for the
Lease Term. Attached hereto as Exhibit B is an inventory of the existing
furniture. All such furniture shall remain in the Premises during the Lease
Term. Provided Tenant occupies the Premises for the entirety of the Lease Term
and further provided that there has been no Event of Default on the part of
Tenant, at the end of the Lease Term all such furniture shall become the
property of Tenant and shall be removed from the Premises.

2.4 Tenant shall have the right, at Tenant’s option, to assume the lease for the
existing phone system within the Premises (subject to all terms and conditions
of said phone system lease). In the event Tenant assumes the phone system lease,
Tenant shall be responsible for all costs and fees, including transfer fees,
relating thereto. In the event Tenant elects not to assume the phone system
lease, Landlord agrees to remove the phone system from the Premises. Tenant
shall notify Landlord of its intention to assume the phone system lease within
ten (10) days from the date of execution of this Lease.

 

Reston Lease - Commerce Park Lease Agreement Final.doc



--------------------------------------------------------------------------------

ARTICLE III

Term

3.1 The Lease Term shall commence on the Lease Commencement Date specified in
Section 3.2. If the Lease Commencement Date is not the first day of a month,
then the Lease Term shall be the period set forth in Section 1.3 plus the
partial month in which the Lease Commencement Date occurs. The Lease Term shall
also include any renewal or extension of the term of this Lease.

3.2 The Lease Commencement Date shall be the earlier of (a) the Anticipated
Occupancy Date set forth in Section 1.4, or (b) the date Tenant commences
beneficial use of the Premises. Tenant shall be deemed to have commenced
beneficial use of the Premises when Tenant begins to move furniture,
furnishings, inventory, equipment or trade fixtures into the Premises. Promptly
after the Lease Commencement Date is ascertained, Landlord and Tenant shall
execute a certificate (in the form of Exhibit C) confirming the Lease
Commencement Date.

3.3 It is presently anticipated that the Premises will be delivered to Tenant on
or about the Anticipated Occupancy Date. If Landlord does not deliver possession
of the Premises by such date, then Landlord shall not have any liability
whatsoever and this Lease shall not be rendered voidable, on account thereof.

3.4 Lease Year shall mean a period of twelve (12) consecutive months commencing
on the Lease Commencement Date and each successive twelve (12) month period
thereafter; provided, however, that if the Lease Commencement Date is not the
first day of a month, then the second Lease Year shall commence on the first day
of the month in which the first anniversary of the Lease Commencement Date
occurs.

3.5 Landlord hereby grants to Tenant the conditional right, exercisable at
Tenant’s option, to terminate this Lease upon the last day of the thirty-eighth
(38th) month of the Lease Term. If exercised, and if the conditions applicable
thereto have been satisfied, the Lease Term shall be amended to be thirty-eight
(38) months. The right of termination granted to Tenant shall be subject to and
shall be exercised in accordance with the following terms and conditions:

(a) Tenant shall exercise its right of termination by giving Landlord written
notice of such election not earlier than two hundred forty (240) days nor later
than one hundred eighty (180) days prior to the expiration of the thirty-eighth
(38th) month of the initial Lease Term.

(b) Tenant’s notice of termination shall be accompanied by Tenant’s payment to
Landlord of an early termination payment in the amount of the sum of ten
thousand five hundred ten and 67/100

 

Reston Lease - Commerce Park Lease Agreement Final.doc

3



--------------------------------------------------------------------------------

dollars ($10,510.67) (which amount is based on one month’s escalated Base Rent)
plus the unamortized leasing commission for months thirty-eight (38) through
sixty-two (62).

(c) Tenant’s right of termination under this Section may be exercised only by
Tenant or Tenant’s Affiliate, and may not be exercised by any other transferee,
assignee or sublessee of Tenant.

ARTICLE IV

Base Rent

4.1 Tenant shall pay the Base Rent in equal monthly installments in advance on
the first day of each month during a Lease Year. On the first day of the second
and each subsequent Lease Year, the Base Rent in effect shall be increased by
the product of (a) the Base Rent Annual Escalation Percentage, multiplied by
(b) the Base Rent in effect. Concurrently with Tenant’s execution of this Lease,
Tenant shall pay an amount equal to one (1) monthly installment of the Base Rent
payable during the first Lease Year, which amount shall be credited toward the
monthly installment of the Base Rent payable for the third full calendar month
of the Lease Term. If the Lease Commencement Date is not the first day of a
month, then the Base Rent from the Lease Commencement Date until the first day
of the following month shall be prorated on a per diem basis at the rate of
one-thirtieth (l/30th) of the monthly installment of the Base Rent payable
during the first Lease Year, and Tenant shall pay such prorated installment on
the Lease Commencement Date.

4.2 All sums payable by Tenant shall be paid to Landlord in legal tender of the
United States, at the address to which notices to Landlord are to be given or to
such other party or such other address as Landlord may designate in writing.
Landlord’s acceptance of rent after it shall have become due and payable shall
not excuse a delay upon subsequent occasions or constitute a waiver of rights.

4.3 Landlord agrees to abate the Base Rent for the first and second full
calendar month of the Lease Term.

ARTICLE V

Increases in Real Estate Taxes and Operating Costs

5.1 Tenant shall pay Tenant’s proportionate share of the amount by which
Operating Charges (as defined in Section 5.2) during each calendar year falling
entirely or partly within the Lease Term exceed a base amount (the “Operating
Charges Base Amount”) equal to the Operating Charges actually incurred during

 

Reston Lease - Commerce Park Lease Agreement Final.doc

4



--------------------------------------------------------------------------------

the Operating Charges Base Year (as defined in Section 1.7 above). For purposes
of this Section, Tenant’s proportionate share shall be that percentage which is
equal to a fraction, the numerator of which is the number of square feet of
rentable area in the Premises, and the denominator of which is the number of
square feet of rentable area in the Building excluding the number of square feet
of rentable area of basement storage space.

5.2 Operating Charges shall mean the following expenses incurred by Landlord in
the ownership and operation of the Building: (a) electricity, water, sewer and
other utility charges; (b) insurance premiums; (c) management fees; (d) costs of
service and maintenance contracts; (e) maintenance and repair expenses which are
deducted by Landlord in computing its federal income tax liability;
(f) depreciation for capital expenditures made by Landlord to reduce operating
expenses if Landlord reasonably estimates that the annual reduction in operating
expenses shall exceed such depreciation; (g) Real Estate Taxes (as defined in
Section 5.3); (h) charges for janitorial services; (i) assessments imposed by
any association now or hereafter established to maintain common areas and
facilities of the Complex, (j) any business, professional and occupational
license tax payable by Landlord with respect to the Building; (k) reasonable
reserves for replacements, repairs and contingencies; (l) Building engineer
salary and employment expenses; and (m) any other expense reasonably incurred by
Landlord in maintaining, repairing or operating the Building. Operating Charges
shall not include: (1) principal or interest payments on any mortgage, deed of
trust or ground lease; (2) leasing commissions; (3) depreciation of the Building
or other improvements except as specified above; (4) the costs of special
services or utilities separately charged to particular tenants of the Building;
(5) expenses for painting, redecorating, space planning, construction or other
work which Landlord performs for any tenant premises of the Building; (6) escrow
fees, brokerage fees or commissions, loan fees, points, title charges or other
payments on or arising with regarding to loans to Landlord or indebtedness
secured by the Building, or any costs connected with refinancing of such loans;
(7) advertising and marketing costs, tenant concessions and any other costs
associated with the leasing or sale of the Building, Land or any portion
thereof; (8) Landlord’s income taxes; (9) Landlord’s costs of any service sold
to any tenant or occupant of the Building for which Landlord is entitled to be
reimbursed as an additional charge or rental over and above the base rent and
escalations payable under the lease or occupancy agreement with that tenant or
other occupant (including, without limitation, after-hours HVAC costs or
over-standard electrical

 

Reston Lease - Commerce Park Lease Agreement Final.doc

5



--------------------------------------------------------------------------------

consumption costs incurred by other tenant or occupants); (10) the initial cost
of construction of the Building; (11) salaries or other compensation of any
personnel whose salaries are covered by a management fee (except that the
Building Engineer salary shall be an Operating Expense and shall not be covered
by the management fee); (12) expenses for repairs or replacements to the extent
such expenses are covered by and reimbursed to Landlord by virtue of warranties
from contractors or suppliers; (13) any amounts paid to any person, firm or
corporation related or otherwise affiliated with Landlord or any general
partner, officer or director of Landlord or any of its general partners, to the
extent same exceeds arms-length competitive prices paid in the Washington, DC
metropolitan area for the services or goods provided; (14) costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, such as trustee’s fees, annual fees, partnership organization or
administration expenses, deed recordation expenses, legal and accounting fees
(other than with respect to Building operations); (15) costs incurred due to
Landlord’s violation of any terms and conditions of this Lease or any other
lease relating to the Building; (16) overhead profit increments paid to
Landlord’s subsidiaries or affiliates for management or other services on or to
the Building or for supplies or other materials to the extent that the cost of
the services, supplies, or materials materially exceeds the cost that would have
been paid had the services, supplies or materials been provided by unaffiliated
parties on a competitive basis; (17) rental and other expenses incurred in
leasing air conditioning systems, elevators, or other equipment ordinarily
considered to be of a capital nature (excepting equipment used in providing
janitorial services, when such equipment is not affixed to the Building);
(18) the cost of any item of service or repair to the extent covered by any
warranty, guaranty or insurance policy maintained or held by Landlord; (19) any
Operating Charges which are payable by any tenant directly to the provider of
the service or for which Landlord is entitled to be reimbursed directly by a
tenant, or by insurance proceeds; and (20) legal or accounting fees, costs and
disbursements for negotiating leases or enforcing the lease obligations of other
tenants in the Building.

All Operating Charges shall be “net” only and shall be reduced by the amount of
any insurance or other reimbursement, recoupment, payment, discount or allowance
received by Landlord.

5.3 Real Estate Taxes shall mean (a) all real estate taxes, including general
and special assessments, if any, which are imposed upon Landlord or assessed
against the Building and/or the land upon which the Building is located (the
“Land”), (b) any

 

Reston Lease - Commerce Park Lease Agreement Final.doc

6



--------------------------------------------------------------------------------

other present or future taxes or governmental charges that are imposed upon
Landlord or assessed against the Building or the Land which are in the nature of
or in substitution for real estate taxes, including any tax levied on or
measured by the rents payable by tenants of the Building, and (c) expenses
(including attorneys’ fees) incurred in reviewing or seeking a reduction of real
estate taxes.

5.4 If the average occupancy rate for the Building during any calendar year
including the Operating Charges Base Year is less than ninety-five percent
(95%), or if any tenant is separately paying for the electricity or janitorial
services furnished to its premises, then Operating Charges for such calendar
year shall be deemed to include all additional expenses, as reasonably estimated
by Landlord, which would have been incurred during such calendar year if such
average occupancy rate had been ninety-five percent (95%) and if Landlord paid
for electricity and janitorial services furnished to such premises. For example,
if the average occupancy rate for the Building during a calendar year is eighty
percent (80%), and if the janitorial contractor charges are $1.00 per square
foot of occupied rentable area per year, and if the Building contains one
hundred thousand (100,000) square feet of rentable area, then it would be
reasonable for Landlord to estimate that if the Building had been ninety-five
percent (95%) occupied during such year, then janitorial charges for such year
would have been ninety-five thousand dollars ($95,000.00).

5.5 At the beginning of the Lease Term and at the beginning of each calendar
year thereafter, Landlord may submit a statement setting forth the amount by
which Operating Charges that Landlord reasonably expects to be incurred during
each calendar year exceed the Operating Charges Base Amount and Tenant’s
proportionate share of such excess. Tenant shall pay to Landlord on the first
day of each month after receipt of such statement, until Tenant’s receipt of any
succeeding statement, an amount equal to one-twelfth (1/12) of such share.

5.6 Within approximately one hundred twenty (120) days after the end of each
calendar year, Landlord shall submit a statement showing (a) Tenant’s
proportionate share of the amount by which Operating Charges incurred during the
preceding calendar year exceeded the Operating Charges Base Amount, and (b) the
aggregate amount of Tenant’s estimated payments during such year. If such
statement indicates that the aggregate amount of such estimated payments exceeds
Tenant’s actual liability, then Tenant shall deduct the net overpayment from its
next estimated payment(s) pursuant to this Article. If such statement indicates

 

Reston Lease - Commerce Park Lease Agreement Final.doc

7



--------------------------------------------------------------------------------

that Tenant’s actual liability exceeds the aggregate amount of such estimated
payments, then Tenant shall pay the amount of such excess. If Tenant does not
notify Landlord in writing of any objection to such statement within forty five
(45) days after receipt, then Tenant shall be deemed to have waived such
objection.

5.7 If the Lease Term commences or expires on a day other than the first day or
the last day of a calendar year, respectively, then Tenant’s liability for
Operating Charges incurred during such year shall be proportionately reduced.

ARTICLE VI

Use of Premises

6.1 Tenant shall use the Premises solely for general office purposes and for no
other use or purpose. Tenant shall not use the Premises for any unlawful purpose
or in any manner that in Landlord’s opinion will constitute waste, nuisance or
unreasonable annoyance to Landlord or any tenant of the Building. Tenant shall
comply with all present and future laws, ordinances, regulations and orders
concerning the use, occupancy and condition of the Premises and all machinery,
equipment and furnishings therein. If any such law, ordinance, regulation or
order requires an occupancy or use permit for the Premises, then Tenant shall
obtain and keep current such permit at Tenant’s expense and promptly deliver a
copy thereof to Landlord. Use of the Premises is subject to all covenants,
conditions and restrictions of record.

6.2 Tenant shall pay before delinquency any business, rent or other tax or fee
that is now or hereafter assessed or imposed upon Tenant’s use or occupancy of
the Premises, the conduct of Tenant’s business in the Premises or Tenant’s
equipment, fixtures, furnishings, inventory or personal property. If any such
tax or fee is enacted or altered so that such tax or fee is imposed upon
Landlord or so that Landlord is responsible for collection or payment thereof,
then Tenant shall pay the amount of such tax or fee.

6.3 Tenant shall not generate, use, store or dispose of any Hazardous Materials
in or about the Building. Hazardous Materials shall mean (a) “hazardous wastes,”
as defined by the Resource Conservation and Recovery Act of 1976, as amended
from time to time, (b) “hazardous substances,” as defined by the

 

Reston Lease - Commerce Park Lease Agreement Final.doc

8



--------------------------------------------------------------------------------

Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended from time to time, (c) “toxic substances,” as defined by the Toxic
Substances Control Act, as amended from time to time, (d) “hazardous materials,”
as defined by the Hazardous Materials Transportation Act, as amended from time
to time, (e) oil or other petroleum products, and (f) any substance whose
presence could be detrimental to the Building or hazardous to health or the
environment. Notwithstanding the foregoing, Tenant may store in manufacturer
provided containers for use in the Premises office supplies customarily found in
general offices in such quantities suitable for Tenant’s consumption.

ARTICLE VII

Assignment and Subletting

7.1 Tenant shall not assign this Lease or any of Tenant’s rights or obligations
hereunder, or sublet or permit anyone to occupy the Premises or any part
thereof, without Landlord’s prior written consent, which consent may be granted
or withheld in Landlord’s discretion, which will not be unreasonably withheld.
No assignment or transfer of this Lease may be effected by operation of law or
otherwise without Landlord’s prior written consent. Any assignment, subletting
or occupancy, Landlord’s consent thereto or Landlord’s collection or acceptance
of rent from any assignee, subtenant or occupant shall not be construed as a
waiver or release of Tenant from liability hereunder. Any assignment, subletting
or occupancy, Landlord’s consent thereto or Landlord’s collection or acceptance
of rent from any assignee, subtenant or occupant shall not be construed as
relieving Tenant or any assignee, subtenant or occupant from the obligation of
obtaining Landlord’s prior written consent to any subsequent assignment,
subletting or occupancy. Tenant assigns to Landlord any sum due from any
assignee, subtenant or occupant of Tenant as security for Tenant’s performance
of its obligations pursuant to this Lease. Tenant authorizes each such assignee,
subtenant or occupant to pay such sum directly to Landlord if such assignee,
subtenant or occupant receives written notice from Landlord specifying that such
rent shall be paid directly to Landlord. Landlord’s collection of such rent
shall not be construed as an acceptance of such assignee, subtenant or occupant
as tenant. All restrictions and obligations imposed pursuant to this Lease on
Tenant shall be deemed to extend to any subtenant, assignee or occupant of
Tenant, and Tenant shall cause such persons to comply with all such restrictions
and obligations. Tenant shall not mortgage this Lease without Landlord’s written
consent, which consent may be granted or withheld in Landlord’s sole and
absolute discretion. Tenant shall pay the expenses (including

 

Reston Lease - Commerce Park Lease Agreement Final.doc

9



--------------------------------------------------------------------------------

reasonable attorneys’ fees) incurred by Landlord in connection with Tenant’s
request for Landlord to give its consent to any assignment, subletting,
occupancy or mortgage.

7.2 If Tenant is a partnership, then any dissolution of Tenant or a withdrawal
or change, whether voluntary, involuntary or by operation of law, of partners
owning a controlling interest in Tenant shall be deemed a voluntary assignment
of this Lease. If Tenant is a corporation, then any dissolution, merger,
consolidation or other reorganization of Tenant, or any sale or transfer of a
controlling interest of its capital stock, shall be deemed a voluntary
assignment of this Lease.

7.3 If Tenant wants to assign, sublet or otherwise transfer all or part of the
Premises or this Lease, then Tenant shall give Landlord written notice
(“Tenant’s Request Notice”) of the identity of the proposed assignee or
subtenant and its business, all terms of the proposed assignment or subletting,
and the commencement date of the proposed assignment or subletting (the
“Proposed Sublease Commencement Date”) and the area proposed to be assigned or
sublet (the “Proposed Sublet Space”). Tenant shall also transmit therewith the
most recent financial statement or other evidence of financial responsibility of
such assignee or subtenant and a certification executed by Tenant and such
proposed assignee or subtenant stating whether any premium or other
consideration is being paid for the proposed assignment or sublease.

7.4 Landlord shall have the right in its sole and absolute discretion to
terminate this Lease with respect to the Proposed Sublet Space by sending Tenant
written notice within forty-five (45) days after Landlord’s receipt of Tenant’s
Request Notice. If the Proposed Sublet Space does not constitute the entire
Premises and Landlord elects to terminate this Lease with respect to the
Proposed Sublet Space, then (a) Tenant shall tender the Proposed Sublet Space to
Landlord on the Proposed Sublease Commencement Date as if the Proposed Sublease
Commencement Date had been originally set forth in this Lease as the expiration
date of the Lease Term with respect to the Proposed Sublet Space, and (b) as to
all portions of the Premises other than the Proposed Sublet Space, this Lease
shall remain in full force and effect except that the additional rent payable
pursuant to Article V and the Base Rent shall be reduced proportionately. Tenant
shall pay all expenses of construction required to permit the operation of the
Proposed Sublet Space separate from the balance of the Premises. If the Proposed
Sublet Space constitutes the entire Premises and Landlord elects to terminate
this Lease, the (1) Tenant shall tender the Premises to Landlord

 

Reston Lease - Commerce Park Lease Agreement Final.doc

10



--------------------------------------------------------------------------------

on the Proposed Sublease Commencement Date, and (2) the Lease Term shall
terminate on the Proposed Sublease Commencement Date, and neither Landlord nor
Tenant shall have any further liability for any amounts that otherwise may be
due under this Lease. Notwithstanding the foregoing sentence, Tenant shall
remain responsible for any Operating Expense adjustments for Operating Expenses
accruing up to the Proposed Sublease Commencement Date. In addition, Tenant
shall remain liable for any and all costs associated with any damage or
destruction to the Premises, normal wear and tear excepted.

7.5 If any sublease, assignment or other transfer (whether by operation of law
or otherwise) provides that subtenant, assignee or other transferee is to pay
any amount in excess of the rent and other charges due under this Lease, then,
whether such excess be in the form of any increased rental, lump sum payment,
payment for the sale or lease of fixtures or other leasehold improvements or any
other form (and if the applicable space does not constitute the entire Premises,
the existence of such excess shall be determined on a prorata basis), Tenant
shall pay to Landlord any such excess upon such terms as shall be specified by
Landlord and in no event later than ten (10) days after Tenant’s receipt
thereof. Landlord shall have the right to inspect Tenant’s books and records
relating to any sublease, assignment or other transfer. Any sublease, assignment
or other transfer shall be effected on forms supplied or approved by Landlord.

ARTICLE VIII

Maintenance and Repairs

8.1 Tenant shall keep and maintain the Premises and all fixtures and equipment
located therein in clean, safe and sanitary condition, shall take good care
thereof and make all repairs thereto, shall suffer no waste or injury thereto,
and at the expiration or earlier termination of the Lease Term, shall surrender
the Premises in the same order and condition in which they were on the Lease
Commencement Date, ordinary wear and tear and unavoidable damage by the elements
excepted. Except as otherwise provided in Article XVII or as covered by
Landlord’s insurance, all injury, breakage and damage to the Premises and to any
other part of the Building or the Land caused by any act or omission of any
invitee, agent, employee, subtenant, assignee, contractor, client, family
member, licensee, customer or guest of Tenant (collectively “Invitees”) or
Tenant, shall be repaired by and at Tenant’s expense, except that Landlord shall
have the right at Landlord’s option to make any such repair and to charge Tenant
for all costs and expenses incurred in connection

 

Reston Lease - Commerce Park Lease Agreement Final.doc

11



--------------------------------------------------------------------------------

therewith. Landlord shall provide and install replacement tubes for building
standard fluorescent light fixtures (subject to reimbursement pursuant to
Article V); all other bulbs and tubes for the Premises shall be provided and
installed at Tenant’s expense.

ARTICLE IX

Alterations

9.1 Tenant agrees to accept the Premises in its AS-IS, WHERE-IS condition.
Landlord is under no obligation to make any alterations, additions, improvements
or other changes (collectively “Alterations”) in or to the Premises except as
otherwise expressly provided in this Lease.

9.2 Tenant shall not make or permit anyone to make any Alteration in or to the
Premises or the Building without Landlord’s prior written consent, which consent
may be granted or withheld in Landlord’s sole and absolute discretion with
respect to structural Alterations and non-structural Alterations which are
visible from the exterior of the Premises, and which consent shall not be
unreasonably withheld with respect to all other non- structural Alterations.
Structural Alterations shall be deemed to include without limitation any
Alteration that will or is likely to necessitate any changes, replacements or
additions to the electrical, mechanical, plumbing, heating, ventilating or air
conditioning systems of the Premises or the Building. Any Alteration made by
Tenant shall be made: (a) in a good, workmanlike, first-class and prompt manner;
(b) using new materials only; (c) by a contractor and in accordance with plans
and specifications approved in writing by Landlord; (d) in accordance with legal
requirements and requirements of any insurance company insuring the Building;
(e) after obtaining any required consent of the holder of any Mortgage (as
defined in Section 21.1); and (f) after obtaining a workmen’s compensation
insurance policy approved in writing by Landlord. If any lien (or a petition to
establish a lien) is filed in connection with any Alteration, then such lien (or
petition) shall be discharged by Tenant at Tenant’s expense within thirty
(30) days thereafter by the payment thereof or filing of a bond acceptable to
Landlord. Landlord’s consent to the making of an Alteration shall not be deemed
to constitute Landlord’s consent to subject its interest in the Premises or the
Building to liens which may be filed in connection therewith.

 

Reston Lease - Commerce Park Lease Agreement Final.doc

12



--------------------------------------------------------------------------------

9.3 If any Alteration is made without Landlord’s prior written consent, then
Landlord shall have the right at Tenant’s expense to remove and correct such
Alteration and restore the Premises and the Building to their condition
immediately prior thereto or to require Tenant to do the same. All Alterations
to the Premises or the Building made by either party shall immediately become
Landlord’s property and shall remain upon and be surrendered with the Premises
at the expiration or earlier termination of the Lease Term; provided, however,
that if Tenant is not in default under this Lease, then Tenant shall have the
right to remove, prior to the expiration or earlier termination of the Lease
Term, all movable furniture, furnishings and equipment installed in the Premises
solely at Tenant’s expense, and except that Tenant shall be required to remove
all Alterations to the Premises or the Building which Landlord designates in
writing for removal. Movable furniture, furnishings and equipment shall be
deemed to exclude any item which would normally be removed from the Premises
with the assistance of any tool or machinery other than a dolly. Landlord shall
have the right to repair at Tenant’s expense all damage to the Premises or the
Building caused by such removal or to require Tenant to do the same. If any such
furniture, furnishing or equipment is not removed by Tenant prior to the
expiration or earlier termination of the Lease Term, then the same shall become
Landlord’s property and shall be surrendered with the Premises as a part
thereof; provided, however, that Landlord shall have the right to remove from
the Premises at Tenant’s expense such furniture, furnishing or equipment and any
Alteration which Landlord designates in writing for removal.

ARTICLE X

Signs

10.1 Landlord will list Tenant’s name in the Building directory, if any, and
provide building standard signage near one suite entry door. Tenant shall not
paint, affix or otherwise display on any part of the exterior or interior of the
Building any other sign, advertisement or notice. If any such item that has not
been approved by Landlord is so displayed, then Landlord shall have the right to
remove such item at Tenant’s expense or to require Tenant to do the same.

ARTICLE XI

Security Deposit

11.1 Concurrently with Tenant’s execution of this Lease, Tenant shall deposit
with Landlord the Security Deposit. Landlord shall not be required to pay
interest on the Security Deposit or to maintain the Security Deposit in a
separate

 

Reston Lease - Commerce Park Lease Agreement Final.doc

13



--------------------------------------------------------------------------------

account. Within three (3) days after written notice of Landlord’s use of the
Security Deposit, Tenant shall deposit with Landlord cash in an amount
sufficient to restore the Security Deposit to its prior amount. Within
approximately sixty (60) days after the later of (a) the expiration or earlier
termination of the Lease Term, or (b) Tenant’s vacating the Premises, Landlord
shall return the Security Deposit less such portion thereof as Landlord may have
used to satisfy Tenant’s obligations. If Landlord transfers the Security Deposit
to a transferee of the Building or Landlord’s interest therein, then such
transferee (and not Landlord) shall be liable for its return. The holder of any
Mortgage shall not be liable for the return of the Security Deposit unless such
holder actually receives the Security Deposit.

ARTICLE XII

Holding Over

12.1 Tenant acknowledges that it is extremely important that Landlord have
substantial advance notice of the date on which Tenant will vacate the Premises,
because Landlord will (a) require an extensive period to locate a replacement
tenant, and (b) plan its entire leasing and renovation program for the Building
in reliance on its lease expiration dates. Tenant also acknowledges that if
Tenant fails to surrender the Premises at the expiration or earlier termination
of the Lease Term, then it will be conclusively presumed that the value to
Tenant of remaining in possession, and the loss that will be suffered by
Landlord as a result thereof, far exceed the Base Rent and additional rent that
would have been payable had the Lease Term continued during such holdover
period. Therefore, if Tenant does not immediately surrender the Premises upon
the expiration or earlier termination of the Lease Term, then the rent shall be
increased to equal the greater of (1) fair market rent for the premises, or
(2) double the Base Rent, additional rent and other sums that would have been
payable pursuant to the provisions of this Lease if the Lease Term had continued
during such holdover period. Such rent shall be computed on a monthly basis and
shall be payable on the first day of such holdover period and the first day of
each calendar month thereafter during such holdover period until the Premises
have been vacated. Landlord’s acceptance of such rent shall not in any manner
adversely affect Landlord’s other rights and remedies, including Landlord’s
right to evict Tenant and to recover damages.

 

Reston Lease - Commerce Park Lease Agreement Final.doc

14



--------------------------------------------------------------------------------

ARTICLE XIII

Insurance

13.1 Landlord shall maintain throughout the Lease Term fire and extended
coverage insurance on the Building in an amount at least equal to ninety-five
percent (95%) of the replacement cost thereof. Landlord shall also maintain
through the Lease Term broad form comprehensive general liability insurance
(written on an occurrence basis and including an endorsement for personal
injury) in an amount of not less than two million dollars ($2,000,000) combined
single limit per occurrence. All such insurance shall contain an endorsement
that such insurance shall remain in full force and effect notwithstanding that
the insured may have waived its claim against any person prior to the occurrence
of a loss, and provide that the insurer waives all right of recover by way of
subrogation against Tenant, its partners, agents and employees. Tenant shall not
conduct any activity or place any item in or about the Building which may
increase the rate of any insurance on the Building. If any increase in the rate
of such insurance is due to any such activity or item, then (whether or not
Landlord has consented to such activity or item) Tenant shall pay the amount of
such increase. The statement of any insurance company or insurance rating
organization (or other organization exercising similar functions in connection
with the prevention of fires or the correction of hazardous conditions) that
such an increase is due to any such activity or item shall be conclusive
evidence thereof.

13.2 Tenant shall maintain throughout the Lease Term with a company licensed to
do business in the jurisdiction in which the Building is located, (a) broad form
comprehensive general liability insurance (written on an occurrence basis and
including an endorsement for personal injury), and (b) all-risk property
insurance for Tenant’s property. Such liability insurance shall be in minimum
amounts typically carried by prudent tenants engaged in similar operations, but
in no event shall be in an amount less that two million dollars ($2,000,000)
combined single limit per occurrence. Such property insurance shall be in an
amount not less than that required to replace all Alterations and all other
contents of the Premises. All such insurance shall name Landlord and the holder
of any Mortgage as additional named insureds, contain an endorsement that such
insurance shall remain in full force and effect notwithstanding that the insured
may have waived its claim against any person prior to the occurrence of a loss,
provide that the insurer waives all right of recovery by way of subrogation
against Landlord, its partners, agents and employees, and contain an endorsement
prohibiting cancellation, failure to renew, reduction in amount of insurance or
change of coverage (1) as to the interests of Landlord or the holder of any
Mortgage by reason of any act or omission of Tenant, and (2)

 

Reston Lease - Commerce Park Lease Agreement Final.doc

15



--------------------------------------------------------------------------------

without the insurer’s giving Landlord thirty (30) days’ prior written notice of
such action. Landlord reserves the right from time to time to require Tenant to
obtain higher minimum amounts of insurance. Tenant shall deliver a certificate
of such insurance and receipts evidencing payment of the premium for such
insurance (and, upon request, copies of all required insurance policies,
including endorsements and declarations) to Landlord on or before the Lease
Commencement Date and at least annually thereafter.

ARTICLE XIV

Services and Utilities

14.1 Landlord will furnish to the Premises air-conditioning and heating during
the seasons they are required in Landlord’s reasonable judgment. Landlord will
provide: janitorial service on Monday through Friday only (excluding legal
public holidays celebrated by the federal government); electricity; water;
elevator service; and exterior window-cleaning service. The normal hours of
operation of the Building will be 8:00 a.m. to 6:00 p.m. on Monday through
Friday (except such holidays) and 9:00 a.m. to 12:00 p.m. on Saturday (except
such holidays) and such other hours, if any, as Landlord determines. At least
one (1) elevator shall be in service at all times. If Tenant requires
air-conditioning or heat beyond the normal hours of operation, then Landlord
will furnish the same, provided Tenant gives Landlord sufficient advance notice
of such requirement. Notice shall be provided by Tenant to Landlord requesting
such additional service not less than twenty-four (24) hours prior to
commencement of this service and Tenant shall pay Landlord Seventy-Five Dollars
($75.00) per hour for each hour of usage of the core units only, Thirty-Five
Dollars ($35.00) for each hour of usage of the perimeter units only, and one
hundred and ten dollars ($110.00) for each hour of usage of the core and
perimeter units together. Except as otherwise specified herein, Landlord shall
not be required to furnish services and utilities during hours other than the
normal hours of operation of the Building. Tenant shall have access to the
Premises twenty-four (24) hours a day every day of the Term. After hours access
to the Building will be controlled by means of an electronic passcard system.
Tenant shall have the right, at Tenant’s sole cost and expense, to install
additional security systems within the Premises to protect its administrative
and technical areas; however, Landlord’s Building engineer shall have access to
said areas at all times for repair and maintenance purposes, provided advance
reasonable notice is provided to Tenant and Building engineer is accompanied by
a representative of Tenant (except in cases of emergency).

 

Reston Lease - Commerce Park Lease Agreement Final.doc

16



--------------------------------------------------------------------------------

14.2 Landlord may install checkmeters to electrical circuits to verify that
Tenant’s electricity consumption is not excessive. If such checkmeters indicate
that such consumption is excessive, then Landlord may install at Tenant’s
expense submeters to ascertain Tenant’s actual electricity consumption, and
thereafter Tenant shall pay for such consumption at the then-current price per
kilowatt hour charged Landlord by the utility.

ARTICLE XV

Liability of Landlord

15.1 Landlord, its employees and agents shall not be liable to Tenant, any
Invitee or any other person or entity for any damage (including indirect and
consequential damage), injury, loss or claim (including claims for the
interruption of or loss to business) based on or arising out of any cause
whatsoever (except as otherwise provided in this Section), including without
limitation the following: repair to any portion of the Premises or the Building;
interruption in the use of the Premises or any equipment therein; any accident
or damage resulting from any use or operation (by Landlord, Tenant or any other
person or entity) of elevators or heating, cooling, electrical, sewerage or
plumbing equipment or apparatus; termination of this Lease by reason of damage
to the Premises or the Building; fire, robbery, theft, vandalism, mysterious
disappearance or any other casualty; actions of any other tenant of the Building
or of any other person or entity; failure or inability to furnish any service
specified in this Lease; and leakage in any part of the Premises or the Building
from water, rain, ice or snow that may leak into, or flow from, any part of the
Premises or the Building, or from drains, pipes or plumbing fixtures in the
Premises or the Building. If any condition exists which may be the basis of a
claim of constructive eviction, then Tenant shall give Landlord written notice
thereof and a reasonable opportunity to correct such condition, and in the
interim Tenant shall not claim that it has been constructively evicted or is
entitled to a rent abatement. Any property placed by Tenant or Invitees in or
about the Premises or the Building shall be at the sole risk of Tenant, and
Landlord shall not in any manner be responsible therefor. If any employee of
Landlord receives any package or article delivered for Tenant, then such
employee shall be acting as Tenant’s agent for such purpose and not as
Landlord’s agent. For the purposes of this Article, the term “Building” shall be
deemed to include the Land. Notwithstanding the foregoing provisions of this
Section, Landlord shall not be released from liability to Tenant for any
physical injury to any natural person caused by

 

Reston Lease - Commerce Park Lease Agreement Final.doc

17



--------------------------------------------------------------------------------

Landlord’s willful misconduct to the extent such injury is not covered by
insurance (a) carried by Tenant or such person, or (b) required by this Lease to
be carried by Tenant.

15.2 Tenant shall reimburse Landlord for, and shall indemnify, defend upon
request and hold Landlord, its employees and agents harmless from and against,
all costs, damages, claims, liabilities, expenses (including attorneys’ fees),
losses and court costs suffered by or claimed against Landlord, directly or
indirectly, based on or arising out of, in whole or in part, (a) use and
occupancy of the Premises or the business conducted therein, (b) any act or
omission of Tenant or any Invitee, (c) any breach of Tenant’s obligations under
this Lease, including failure to surrender the Premises upon the expiration or
earlier termination of the Lease Term, or (d) any entry by Tenant or any Invitee
upon the Land prior to the Lease Commencement Date.

15.3 If any landlord hereunder transfers the Building or such landlord’s
interest therein, then such landlord shall not be liable for any obligation or
liability based on or arising out of any event or condition occurring after such
transfer. Within five (5) days after request, Tenant shall attorn to such
transferee and execute, acknowledge and deliver any document submitted to Tenant
confirming such attornment.

15.4 Tenant shall not have the right to offset or deduct the amount allegedly
owed to Tenant pursuant to any claim against Landlord from any rent or other sum
payable to Landlord. Tenant’s sole remedy for recovering upon such claim shall
be to institute an independent action against Landlord.

15.5 If Tenant or any Invitee is awarded a money judgment against Landlord, then
recourse for satisfaction of such judgment shall be limited to execution against
Landlord’s estate and interest in the Building. No other asset of Landlord shall
be available to satisfy or subject to such judgment.

ARTICLE XVI

Rules

Tenant and Invitees shall observe the rules specified in Exhibit D. Tenant and
Invitees shall also observe any other rule that Landlord may promulgate for the
operation or maintenance of the Building, provided that notice thereof is given
and such rule is not inconsistent with the provisions of this Lease. Landlord
shall have no duty to enforce such rules or any provision of any other lease
against any other tenant.

 

Reston Lease - Commerce Park Lease Agreement Final.doc

18



--------------------------------------------------------------------------------

ARTICLE XVII

Damage or Destruction

17.1 If the Premises or the Building are totally or partially damaged or
destroyed thereby rendering the Premises totally or partially inaccessible or
unusable, then Landlord shall diligently repair and restore the Premises and the
Building to substantially the same condition they were in prior to such damage
or destruction; provided, however, that if in Landlord’s judgment such repair
and restoration cannot be completed within ninety (90) days after occurrence of
such damage or destruction (taking into account the time needed for effecting a
satisfactory settlement with any insurance company involved, removal of debris,
preparation of plans and issuance of all required governmental permits), then
Landlord shall have the right, at its sole option, to terminate this Lease as of
the sixtieth (60th) day after such damage or destruction by giving written
notice of termination within forty-five (45) days after the occurrence of such
damage or destruction. If the Lease is terminated pursuant to this Article, then
rent shall be apportioned (based on the portion of the Premises which is usable
after such damage or destruction) and paid to the date of termination. If this
Lease is not terminated as a result of such damage or destruction, then until
such repair and restoration of the Premises are substantially complete, Tenant
shall be required to pay the Base Rent and additional rent only for the portion
of the Premises that is usable while such repair and restoration are being made.

If this Lease is not terminated as a result of such damage or destruction, then
Landlord shall bear the expenses of such repair and restoration of the Premises
and the Building; provided, however, that if such damage or destruction was
caused by the act or omission of Tenant or any Invitee, then Tenant shall pay
the amount by which such expenses exceed the insurance proceeds, if any,
actually received by Landlord on account of such damage or destruction; and
provided further, however, that Landlord shall not be required to repair or
restore any Alteration previously made by Tenant or any of Tenant’s trade
fixtures, furnishings, equipment or personal property. Notwithstanding anything
herein to the contrary, Landlord shall have the right to terminate this Lease if
(a) Landlord’s insurance is insufficient to pay the full cost of such repair and
restoration, (b) the holder of any Mortgage fails or refuses to make such
insurance proceeds available for such repair and restoration, (c) zoning or
other applicable laws or regulations do not permit such repair and restoration,
or (d) the damage to the Building exceeds twenty-five percent (25%) of the
replacement value of the Building.

 

Reston Lease - Commerce Park Lease Agreement Final.doc

19



--------------------------------------------------------------------------------

ARTICLE XVIII

Condemnation

18.1 If one-third or more of the Premises or occupancy thereof shall be taken or
condemned by any governmental or quasi- governmental authority for any public or
quasi-public use or purpose or sold under threat of such a taking or
condemnation (collectively, “condemned”), then this Lease shall terminate on the
date title vests in such authority and rent shall be apportioned as of such
date. If less than one-third of the Premises or occupancy thereof is condemned,
then this Lease shall continue in full force and effect as to the part of the
Premises not condemned, except that as of the date title vests in such authority
Tenant shall not be required to pay the Base Rent and additional rent with
respect to the part of the Premises condemned. Notwithstanding anything herein
to the contrary, if twenty-five percent (25%) or more of the Land or the
Building is condemned, then Landlord shall have the right to terminate this
Lease as of the date title vests in such authority.

18.2 All awards, damages and other compensation paid by such authority on
account of such condemnation shall belong to Landlord, and Tenant assigns to
Landlord all rights to such awards, damages and compensation. Tenant shall not
make any claim against Landlord or the authority for any portion of such award,
damages or compensation attributable to damage to the Premises, value of the
unexpired portion of the Lease Term, loss of profits or goodwill, leasehold
improvements or severance damages. Nothing contained herein, however, shall
prevent Tenant from pursuing a separate claim against the authority for the
value of furnishings and trade fixtures installed in the Premises at Tenant’s
expense and for relocation expenses, provided that such claim shall in no way
diminish the award, damages or compensation payable to Landlord in connection
with such condemnation.

ARTICLE XIX

Default

19.1 An Event of Default is: (a) Tenant’s failure to make when due any payment
of the Base Rent, additional rent or other sum, which failure continues for five
(5) days; (b) Tenant’s failure to perform or observe any other covenant or
condition, which failure continues for more than thirty (30) days following
notice from Landlord; provided however if the nature of the cure cannot be
accomplished within said thirty (30) day period, such additional time as may be
reasonably necessary not to exceed ninety (90) days, so long as Tenant commences
and diligently pursues such cure within said thirty (30) day period;
(c) Tenant’s failure to occupy continuously the Premises for more

 

Reston Lease - Commerce Park Lease Agreement Final.doc

20



--------------------------------------------------------------------------------

than thirty (30) days; (d) an Event of Bankruptcy as specified in Article XX; or
(e) Tenant’s dissolution or liquidation.

19.2 If there shall be an Event of Default, including an Event of Default prior
to the Lease Commencement Date, then the provisions of this Section shall apply.
Landlord shall have the right, at its sole option, to terminate this Lease. In
addition, with or without terminating this Lease, Landlord may re-enter,
terminate Tenant’s right of possession and take possession of the Premises. The
provisions of this Article shall operate as a notice to quit, any other notice
to quit or of Landlord’s intention to re-enter the Premises being expressly
waived. If necessary, Landlord may proceed to recover possession of the Premises
under applicable laws, or by such other proceedings, including re-entry and
possession, as may be applicable. If Landlord elects to terminate this Lease
and/or elects to terminate Tenant’s right of possession, then everything in this
Lease to be done by Landlord shall cease, without prejudice, however, to
Tenant’s liability for all rent and other sums accrued through the later of
termination or Landlord’s recovery of possession. Landlord may relet the
Premises or any part thereof, alone or together with other premises, for such
term(s) (which may extend beyond the date on which the Lease Term would have
expired but for Tenant’s default) and on such terms and conditions (which may
include concessions or free rent and alterations of the Premises) as Landlord,
in its sole discretion, may determine, but Landlord shall not be liable for, nor
shall Tenant’s obligations be diminished by reason of, Landlord’s failure to
relet the Premises or collect any rent due upon such reletting. Whether or not
this Lease is terminated, Tenant nevertheless shall remain liable for the Base
Rent, additional rent or damages which may be due or sustained prior to such
default, all costs, fees and expenses (including without limitation reasonable
attorneys’ fees, brokerage fees and expenses incurred in placing the Premises in
first-class rentable condition (normal wear and tear excepted) incurred by
Landlord in pursuit of its remedies and in renting the Premises to others from
time to time. Tenant shall also be liable for additional damages which at
Landlord’s election shall be either: (a) an amount equal to the Base Rent and
additional rent which would have become due during the remainder of the Lease
Term, less the amount of rental, if any, which Landlord receives during such
period from others to whom the Premises may be rented (other than any additional
rent payable as a result of any failure of such other person to perform any of
its obligations), in which case such damages shall be computed and payable in
monthly installments, in advance, on the first day of each calendar month
following Tenant’s default and continuing until the date on which

 

Reston Lease - Commerce Park Lease Agreement Final.doc

21



--------------------------------------------------------------------------------

the Lease Term would have expired but for Tenant’s default; provided, however,
that if at the time of any reletting of the Premises there exists other space in
the Building available for leasing, then the Premises shall be deemed the last
space rented, even though the Premises may be relet prior to the date such other
space is leased. Separate suits may be brought to collect any such damages for
any month(s), and such suits shall not in any manner prejudice Landlord’s right
to collect any such damages for any subsequent month(s), or Landlord may defer
any such suit until after the expiration of the Lease Term, in which event such
suit shall be deemed not to have accrued until the expiration of the Lease Term;
or (b) an amount equal to the present value (as of the date of Tenant’s default)
of the Base Rent and additional rent which would have become due through the
date on which the Lease Term would have expired but for Tenant’s default, which
damages shall be payable to Landlord in a lump sum on demand. For purposes of
this Section, present value shall be computed by discounting at a rate equal to
one (1) whole percentage point above the discount rate then in effect at the
Federal Reserve Bank nearest to the Building. Tenant waives any right of
redemption, re-entry or restoration of the operation of this Lease under any
present or future law, including any such right which Tenant would otherwise
have if Tenant shall be dispossessed for any cause. Whether or not this Lease
and/or Tenant’s right of possession is terminated, Landlord shall have the right
to terminate any renewal or expansion right contained in this Lease and to grant
or withhold any consent or approval pursuant to this Lease in its sole and
absolute discretion.

19.3 Landlord’s rights and remedies set forth in this Lease are cumulative and
in addition to Landlord’s other rights and remedies at law or in equity,
including those available as a result of any anticipatory breach of this Lease.
Landlord’s exercise of any such right or remedy shall not prevent the concurrent
or subsequent exercise of any other right or remedy. Landlord’s delay or failure
to exercise or enforce any of Landlord’s rights or remedies or Tenant’s
obligations shall not constitute a waiver of any such rights, remedies or
obligations. Landlord shall not be deemed to have waived any default unless such
waiver expressly is set forth in an instrument signed by Landlord. Any such
waiver shall not be construed as a waiver of any covenant or condition except as
to the specific circumstances described in such waiver. Neither Tenant’s payment
of an amount less than a sum due nor Tenant’s endorsement or statement on any
check or letter accompanying such payment shall be deemed an accord and
satisfaction. Notwithstanding any request or designation by Tenant, Landlord may
apply any payment received from Tenant to any payment then due. Landlord may
accept the

 

Reston Lease - Commerce Park Lease Agreement Final.doc

22



--------------------------------------------------------------------------------

same without prejudice to Landlord’s right to recover the balance of such sum or
to pursue other remedies. Re-entry and acceptance of keys shall not be
considered an acceptance of a surrender of this Lease.

19.4 If more than one natural person and/or entity shall constitute Tenant, then
the liability of each such person or entity shall be joint and several. If
Tenant is a general partnership or other entity the partners or members of which
are subject to personal liability, then the liability of each such partner or
member shall be joint and several.

19.5 If Tenant fails to make any payment to any third party or to do any act
herein required to be made or done by Tenant, then Landlord may, but shall not
be required to, make such payment or do such act. Landlord’s taking such action
shall not be considered a cure of such failure by Tenant or prevent Landlord
from pursuing any remedy it is otherwise entitled to in connection with such
failure. If Landlord elects to make such payment or do such act, then all
expenses incurred, plus interest thereon at the Default Rate (as hereinafter
defined) from the date incurred to the date of payment thereof by Tenant, shall
constitute additional rent. The Default Rate shall equal the rate per annum
which is the greater of eighteen percent (18%) or five (5) whole percentage
points above the prime rate published from time to time in the Money Rates
section of the Wall Street Journal.

19.6 If Tenant fails to make any payment of the Base Rent, additional rent or
any other sum payable to Landlord on or before the date such payment is due and
payable (without regard to any grace period specified in Section 19.1), then
Tenant shall pay a late charge of five percent (5%) of the amount of such
payment. In addition, such payment shall bear interest at the Default Rate from
the date such payment was due to the date of payment thereof.

19.7 Upon Landlord’s request, Tenant grants to Landlord a lien upon and a
security interest in the existing personal property, inventory, furniture,
fixtures, equipment and other assets which are set forth in Exhibit B. Within
five (5) days after request, Tenant shall execute, acknowledge and deliver to
Landlord a financing statement and any other document submitted to Tenant
evidencing or establishing such lien and security interest. During any period
Tenant is in default under this Lease, Tenant shall not sell, transfer or remove
from the Premises such personal property, inventory, furniture, fixtures,
equipment and assets as set forth in Exhibit B. At the expiration

 

Reston Lease - Commerce Park Lease Agreement Final.doc

23



--------------------------------------------------------------------------------

of the Lease Term and provided the Tenant meets the condition of Section 2.3,
the Landlord shall terminate its security interest granted under this
Section 19.7.

ARTICLE XX

Bankruptcy

20.1 An Event of Bankruptcy is: (a) Tenant’s, a Guarantor’s or any general
partner (a “General Partner”) of Tenant’s becoming insolvent, as that term is
defined in Title 11 of the United States Code (the “Bankruptcy Code”), or under
the insolvency laws of any state (the “Insolvency Laws”); (b) appointment of a
receiver or custodian for any property of Tenant, a Guarantor or a General
Partner, or the institution of a foreclosure or attachment action upon any
property of Tenant, a Guarantor or a General Partner; (c) filing of a voluntary
petition by Tenant, a Guarantor or a General Partner under the provisions of the
Bankruptcy Code or Insolvency Laws; (d) filing of any involuntary petition
against Tenant, a Guarantor or a General Partner as the subject debtor under the
Bankruptcy Code or Insolvency Laws, which either (1) is not dismissed within
ninety (90) days after filing, or (2) results in the issuance of an order for
relief against the debtor; or (e) Tenant’s, a Guarantor’s or a General Partner’s
making or consenting to an assignment for the benefit of creditors or a
composition of creditors.

20.2 Upon occurrence of an Event of Bankruptcy, Landlord shall have all rights
and remedies available pursuant to Article XIX; provided, however, that while a
case (the “Case”) in which Tenant is the subject debtor under the Bankruptcy
Code is pending, Landlord’s right to terminate this Lease shall be subject, to
the extent required by the Bankruptcy Code, to any rights of Tenant or its
trustee in bankruptcy (collectively, “Trustee”) to assume or assign this Lease
pursuant to the Bankruptcy Code. To the extent permitted by applicable law,
Trustee shall not have the right to assume or assign this Lease unless Trustee
promptly (a) cures all defaults under this Lease, (b) provides adequate
assurance of future performance of the Lease by Tenant or Tenant’s assignee, and
(c) complies with all other requirement of the Bankruptcy Code. If Trustee fails
to assume or assign this Lease in accordance with the requirements of the
Bankruptcy Code within sixty (60) days after the initiation of the Case (as such
date may be extended by order of the court), then Trustee shall be deemed to
have rejected this Lease. Adequate assurance of future performance shall require
that the following minimum criteria be met: (1) Tenant or Tenant’s assignee
shall demonstrate equal or comparable financial ability to perform under this
Lease as existed as of the

 

Reston Lease - Commerce Park Lease Agreement Final.doc

24



--------------------------------------------------------------------------------

execution of this Lease; (2) Trustee must agree to pay, at any time Landlord
draws on such security deposit, the amount necessary to restore such security
deposit to its original amount; and (3) All assurances of future performance
specified in the Bankruptcy Code must be provided.

ARTICLE XXI

Subordination

21.1 This Lease is subject and subordinate to the lien, provisions, operation
and effect of all mortgages, deeds of trust, ground leases or other security
instruments which may now or hereafter encumber the Building or the Land
(collectively, “Mortgages”), to all funds and indebtedness intended to be
secured thereby, and to all renewals, extensions, modifications, recastings or
refinancings thereof. The holder of any Mortgage to which this Lease is
subordinate shall have the right (subject to any required approval of the
holders of any superior Mortgage) at any time to declare this Lease to be
superior to the lien, provisions, operation and effect of such Mortgage and
Tenant shall execute, acknowledge and deliver all confirming documents required
by such holder.

21.2 In confirmation of the foregoing subordination, Tenant shall at Landlord’s
request promptly execute any requisite or appropriate document. Tenant appoints
Landlord as Tenant’s attorney-in-fact to execute any such document for Tenant.
Tenant waives the provisions of any statute or rule of law now or hereafter in
effect which may give or purport to give Tenant any right to terminate or
otherwise adversely affect this Lease or Tenant’s obligations in the event any
such foreclosure proceeding is prosecuted or completed or in the event the Land,
the Building or Landlord’s interest therein is sold at a foreclosure sale or by
deed in lieu of foreclosure. If this Lease is not extinguished upon such sale or
by the purchaser following such sale, then, at the request of such purchaser,
Tenant shall attorn to such purchaser and shall recognize such purchaser as the
landlord under this Lease. Upon such attornment such purchaser shall not be
(a) bound by any payment of the Base Rent or additional rent more than one
(1) month in advance, (b) bound by any amendment of this Lease made without the
consent of the holder of each Mortgage existing as of the date of such
amendment, (c) liable for damages for any breach, act or omission of any prior
landlord, or (d) subject to any offsets or defenses which Tenant might have
against any prior landlord. Within five (5) days after receipt, Tenant shall
execute, acknowledge and deliver any requisite or appropriate document submitted
to Tenant confirming such attornment.

 

Reston Lease - Commerce Park Lease Agreement Final.doc

25



--------------------------------------------------------------------------------

21.3 If any lender providing financing secured by the Building requires as a
condition of such financing that modifications to this Lease be obtained, and
provided that such modifications (a) are reasonable, (b) do not adversely affect
in a material manner Tenant’s use of the Premises as herein permitted, and
(c) do not increase the rent and other sums to be paid by Tenant, then Landlord
may submit to Tenant an amendment to this Lease incorporating such
modifications. Tenant shall execute, acknowledge and deliver such amendment to
Landlord within ten (10) days after receipt.

ARTICLE XXII

Covenants of Landlord

22.1 Landlord covenants that it has the right to enter into this Lease and that
if Tenant shall perform timely all of its obligations, then, subject to the
provisions of this Lease, Tenant shall during the Lease Term peaceably and
quietly occupy and enjoy possession of the Premises without hindrance by
Landlord or anyone claiming through Landlord.

22.2 Landlord reserves the right to: (a) change the street address and name of
the Building or Complex; (b) change the arrangement and location of entrances,
passageways, doors, doorways, corridors, elevators, stairs, toilets or other
public parts of the Building; (c) erect, use and maintain pipes and conduits in
and through the Premises; (d) grant to anyone the exclusive right to conduct any
particular business in the Building or the Complex not inconsistent with the
permitted use of the Premises; (e) use or lease exclusively the roof areas, the
sidewalks and other exterior areas; (f) resubdivide the Land or to combine the
Land with other lands; (g) construct improvements (including kiosks) on the Land
and in the public and common areas of the Building; (h) relocate any parking
area designated for Tenant’s use; and (i) install and display signs,
advertisements and notices on any part of the exterior or interior of the
Building. Exercise of any such right shall not be considered a constructive
eviction or a disturbance of Tenant’s business or occupancy.

ARTICLE XXIII

General Provisions

23.1 Tenant acknowledges that neither Landlord nor any broker, agent or employee
of Landlord has made any representation or promise with respect to the Premises
or the Building except as expressly set forth herein, and no right is being
acquired by

 

Reston Lease - Commerce Park Lease Agreement Final.doc

26



--------------------------------------------------------------------------------

Tenant except as expressly set forth herein. This Lease contains the entire
agreement of the parties and supersedes all prior agreements, negotiations,
letters of intent, proposals, representations, warranties and discussions
between the parties. This Lease may be changed in any manner only by an
instrument signed by both parties.

23.2 Nothing contained in this Lease shall be construed as creating any
relationship between Landlord and Tenant other than that of landlord and tenant.

23.3 Landlord and Tenant each warrants that in connection with this Lease it has
not employed or dealt with any broker, agent or finder other than the Broker(s).
Tenant shall indemnify and hold Landlord harmless from and against any claim for
brokerage or other commissions asserted by any other broker, agent or finder
employed by Tenant or with whom Tenant has dealt.

23.4 From time to time upon five (5) days prior written notice, Tenant and each
subtenant, assignee or occupant of Tenant shall execute, acknowledge and deliver
to Landlord and any designee of Landlord a written statement certifying:
(a) that this Lease is in unmodified and in full force and effect (or that this
Lease is in full force and effect as modified and stating the modifications);
(b) the dates to which rent and any other charges have been paid; (c) that
Landlord is not in default in the performance of any obligation (or specifying
the nature of any default) ; (d) the address to which notices are to be sent;
(e) that this lease is subject and subordinate to all Mortgages; (f) that Tenant
has accepted the Premises and all work thereto has been completed (or specifying
the incomplete work); and (g) such other matters as Landlord may request. Any
such statement may be relied upon by any owner of the Building or the Land, and
any prospective purchaser of the Building or the Land, any holder or prospective
holder of a Mortgage or any other person or entity. Tenant acknowledges that
time is of the essence to the delivery of such statements and Tenant’s failure
to deliver timely such statements may cause substantial damages resulting from,
for example, delays in obtaining financing secured by the Building.

23.5 Landlord, Tenant, Guarantors and General Partners waive trial by jury in
any action, claim or counterclaim brought in connection with any matter arising
out of or in any way connected with this Lease, the landlord-tenant
relationship, Tenant’s use or occupancy of the Premises or any claim of injury
or damage. Landlord, Tenant, all Guarantors and all General Partners waive any
objection to the venue of any action filed in

 

Reston Lease - Commerce Park Lease Agreement Final.doc

27



--------------------------------------------------------------------------------

any court situated in the jurisdiction in which the Building is located and
waive any right under the doctrine of forum non conveniens or otherwise to
transfer any such action filed in any such court to any other court.

23.6 All notices or other required communications shall be in writing and shall
be deemed duly given when delivered in person (with receipt therefor), or when
sent by certified or registered mail, return receipt requested, postage prepaid,
to the following addresses: (a) if to Landlord, at c/o Centennial, 12120 Sunset
Hills Road, Suite 100, Reston, Virginia 20190-3231 with a copy to Flinn &
Beagan, 8300 Boone Boulevard, Suite 225, Vienna, Virginia 22182-2630, Attention:
Robert J. Beagan, Esquire; or (b) if to Tenant, at the Tenant Address for
Notices. Either party may change its address for the giving of notices given in
accordance with this Section. If Landlord or the holder of any Mortgage notifies
Tenant that a copy of each notice to Landlord shall be sent to such holder at a
specified address, then Tenant shall send (in the manner specified in this
Section and at the same time such notice is sent to Landlord) a copy of each
such notice to such holder, and no such notice shall be considered duly sent
unless such copy is so sent to such holder. If Tenant claims that Landlord has
breached any obligation, then Tenant shall send such holder notice specifying
the breach and permit such holder a reasonable opportunity to cure the breach.

23.7 Each provision of this Lease shall be valid and enforceable to the fullest
extent permitted by law. If any provision or its application to any person or
circumstance shall to any extent be invalid or unenforceable, then such
provision shall be deemed to be replaced by the valid and enforceable provision
most substantively similar thereto, and the remainder of this Lease and the
application of such provision to other persons or circumstances shall not be
affected.

23.8 Feminine, masculine or neuter pronouns shall be substituted for those of
another form, and the plural or singular shall be substituted for the other
number, in any place in which the context may require.

23.9 The provisions of this Lease shall be binding upon and inure to the benefit
of the parties and their respective representatives, successors and assigns,
subject to the provisions herein restricting assignment or subletting.

23.10 Tenant shall permit Landlord and its designees to enter the Premises,
without charge therefor and without diminution of the rent payable by Tenant, to
inspect and exhibit

 

Reston Lease - Commerce Park Lease Agreement Final.doc

28



--------------------------------------------------------------------------------

the Premises and make such alterations and repairs as Landlord may deem
necessary.

23.11 This Lease shall be governed by the laws of the jurisdiction in which the
Building is located.

23.12 Headings are used for convenience and shall not be considered when
construing this Lease.

23.13 The submission of an unsigned copy of this document to Tenant shall not
constitute an offer or option to lease. This Lease shall become effective and
binding only upon execution and delivery by both Landlord and Tenant.

23.14 Time is of the essence with respect to each obligation of Tenant and
Landlord.

23.15 This Lease may be executed in multiple counterparts, each of which is
deemed an original and all of which constitute one and the same document.

23.16 Neither this Lease nor a memorandum thereof shall be recorded. This Lease
is a deed of lease if the Term exceeds five years.

23.17 Landlord reserves the right to make reasonable changes to the plans and
specifications for the Building without Tenant’s consent, provided such changes
do not alter the character of the Building as a first-class office building.

23.18 The rentable area of the Building and the Premises shall be determined by
Landlord’s architect in accordance with a modified version of the Building
Owners and Managers Association International’s Standard Method for Measuring
Floor Area in Office Buildings dated July 31, 1980.

23.19 Except as otherwise provided in this Lease, any additional rent or other
sum owed by Tenant to Landlord, and any cost, expense, damage or liability
incurred by Landlord for which Tenant is liable, shall be considered additional
rent payable pursuant to this Lease and paid by Tenant no later than ten
(10) days after the date Landlord notifies Tenant of the amount thereof.

23.20 Tenant’s liabilities existing as of the expiration or earlier termination
of the Lease Term shall survive such expiration or earlier termination.

 

Reston Lease - Commerce Park Lease Agreement Final.doc

29



--------------------------------------------------------------------------------

23.21 If Landlord is in any way delayed or prevented from performing any
obligation due to fire, act of God, governmental act or failure to act, labor
dispute, inability to procure materials or any cause beyond Landlord’s
reasonable control (whether similar or dissimilar to the foregoing events), then
the time for performance of such obligation shall be excused for the period of
such delay or prevention and extended for a period equal to the period of such
delay or prevention.

23.22 The deletion of any printed, typed or other portion of this Lease shall
not evidence an intention to contradict such deleted portion. Such deleted
portion shall be deemed not to have been inserted in this Lease.

23.23 The person executing this Lease on Tenant’s behalf warrants that such
person is duly authorized to so act.

23.24 At Landlord’s request from time to time, Tenant shall submit annual
financial statements and such additional information regarding Tenant’s
financial condition as Landlord may request, provided such additional
information does not cause a violation of any reporting requirement imposed by
the SEC. Tenant warrants that all such statements and information heretofore or
hereafter submitted to Landlord are and shall be correct and complete.

[THIS SPACE LEFT INTENTIONALLY BLANK]

 

Reston Lease - Commerce Park Lease Agreement Final.doc

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal as
of the date first above written.

 

WITNESS/ATTEST:

     

LANDLORD:

     

EXECUTIVE II LIMITED PARTNERSHIP

     

By:

 

Commerce Executive Two, Inc.,

its general partner

/s/ Illegible

 

(SEAL)

   

By:

 

/s/ Illegible

       

Title:

 

Asst. Secretary

WITNESS/ATTEST:

     

TENANT:

     

SSP SOLUTIONS, INC.

/s/ Illegible

 

(SEAL)

   

By:

 

/s/ Illegible

CFO

     

Title:

 

CEO

 

Reston Lease - Commerce Park Lease Agreement Final.doc

31



--------------------------------------------------------------------------------

Exhibit B

 

2

  Round kitchen tables

8

  Kitchen chairs

1

  Conference table in glass conference room

8

  Conference chairs in glass conference room

6

  Chairs

1

  Receptionist desk

1

  Reception chair

3

  Office desks with returns

3

  Hutches for desks

3

  Secretarial desks

3

  Hutches for secretarial desks

4

  Workstations with dividing wall

4

  Hutches for workstations

2

  Reception area lounge chairs

2

  Reception area tables

2

  Small round tables

4

  Wooden chairs Misc built in cabinetry and counters in work room and kitchen
Misc white boards

 

32



--------------------------------------------------------------------------------

EXHIBIT B

FURNITURE INVENTORY

 

Landlord:

       (initial)

Tenant:

       (initial)

 

Reston Lease - Commerce Park Lease Agreement Final.doc

33



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CERTIFICATE AFFIRMING THE LEASE COMMENCEMENT DATE

This Exhibit is attached to and made a part of that certain Lease Agreement
dated as of                                         , 2004 (the “Lease”), by and
between EXECUTIVE II LIMITED PARTNERSHIP (“Landlord”) and SSP SOLUTIONS, INC.
(“Tenant”). The Certificate to be executed by Landlord and Tenant pursuant to
Section 3.2 of the Lease shall provide as follows:

“This Certificate is being provided pursuant to the terms and provisions of that
certain Lease Agreement dated as of                                         ,
             (the “Lease”), by and between the undersigned. The parties confirm
the following:

1. The Lease Commencement Date is                     .

2. The initial Term of the lease shall expire on
                                        .

Attached to this Certificate are certificates and evidence of payment of
premiums for all insurance required pursuant to Section 13.2 of the Lease.”

 

Reston Lease - Commerce Park Lease Agreement Final.doc

34



--------------------------------------------------------------------------------

EXHIBIT D

RULES

This Exhibit is attached to and made a part of that certain Lease Agreement
dated as of                     , 2004 (the “Lease”), by and between EXECUTIVE
II LIMITED PARTNERSHIP (“Landlord”) and SSP SOLUTIONS, INC. (“Tenant”).

1. Tenant shall not obstruct or encumber or use for any purpose other than
ingress and egress to and from the Premises any sidewalk, entrance, passage,
court, elevator, vestibule, stairway, corridor, hall or other part of the
Building not exclusively occupied by Tenant. Landlord shall have the right to
control and operate the public portions of the Building and the facilities
furnished for common use of the tenants, in such manner as Landlord deems best
for the benefit of the tenants generally. Tenant shall not permit the visit to
the Premises of persons in such numbers or under such conditions as to interfere
with the use and enjoyment of the entrances, corridors, elevators and other
public portions or facilities of the Building by other tenants. Tenant shall
coordinate in advance with Landlord’s property management department all
deliveries to the Building so that arrangements can be made to minimize such
interference. Tenant and its employees shall not use any of the parking spaces
designated for use by visitors only or the roof of the Building.

2. Tenant shall not place any showcase, mat or other article in any common or
public area of the Building.

3. Tenant shall not use the water and wash closets and other plumbing fixtures
for any purpose other than those for which they were constructed, and Tenant
shall not place any debris, rubbish, rag or other substance therein.

4. Tenant shall not construct, maintain, use or operate within their respective
premises any electrical device, wiring or apparatus in connection with a
loudspeaker system or other sound system without Landlord’s prior written
consent. Tenant shall not construct, maintain, use or operate any such
loudspeaker or sound system available outside of the Premises.

5. Tenant shall not bring any bicycle, vehicle, animal, bird or pet of any kind
into the Building. Tenant shall not do or permit any cooking on the Premises,
except for microwave cooking and use of coffee machines by Tenant’s employees
for their own consumption. Tenant shall not install any microwave oven or coffee
machine in the Premises without Landlord’s prior written

 

Reston Lease - Commerce Park Lease Agreement Final.doc

35



--------------------------------------------------------------------------------

approval of such equipment and its location within the Premises. Tenant shall
not cause or permit any unusual or objectionable odor to be produced upon or
permeate from the Premises.

6. Tenant shall not use any space in the Building for the sale of goods to the
public at large or for the sale at auction of goods or property of any kind.

7. Tenant shall not place on any floor a load exceeding the floor load per
square foot which such floor was designed to carry. Landlord shall have the
right to prescribe the weight, position and manner of installation of safes and
other heavy items. Landlord shall have the right to repair at Tenant’s expense
any damage caused by Tenant’s moving property into or out of the Premises or due
to the same being in or upon the Premises or to require Tenant to do the same.
Tenant shall not receive into the Building or carry in the elevators any
furniture, equipment or bulky item except as approved by Landlord, and any such
furniture, equipment and bulky item shall be delivered only through the
designated delivery entrance of the Building and the designated freight
elevator. Tenant shall remove promptly from sidewalks adjacent to the Building
items delivered for Tenant.

8. Tenant shall not place additional locks or bolts of any kind on any door or
window or make any change in any lock or locking mechanism without Landlord’s
prior written approval. Tenant shall keep doors leading to a corridor or main
hall closed during business hours except as such doors may be used for ingress
or egress. Upon the termination of its tenancy, Tenant shall deliver to Landlord
all keys furnished to or procured by Tenant, and if any key so furnished is not
delivered, then Tenant shall pay the replacement cost thereof. Tenant’s key
system shall be separate from that for the rest of the Building.

9. Tenant shall not install or operate in the Premises any equipment that
operates on greater than 110 volt power without obtaining Landlord’s prior
written consent. Landlord may condition such consent upon Tenant’s payment of
additional rent in compensation for the excess consumption of electricity or
other utilities and for the cost of any additional wiring or apparatus that may
be occasioned by the operation of such equipment. Tenant shall not install any
equipment of any type or nature that will or may necessitate any changes,
replacements or additions to, or changes in the use of, the water system,
heating system, plumbing system, air-conditioning system or electrical system of
the Premises or the Building, without obtaining Land lord’s prior written
consent, which consent may be granted or withheld in Landlord’s sole and
absolute discretion. If any equipment of Tenant causes noise or vibration that
may be

 

Reston Lease - Commerce Park Lease Agreement Final.doc

36



--------------------------------------------------------------------------------

transmitted to such a degree as to be objectionable to Landlord or any tenant in
the Building, then Landlord shall have the right to install at Tenant’s expense
vibration eliminators or other devices sufficient to reduce such noise and
vibration to a level satisfactory to Landlord or to require Tenant to do the
same.

10. Landlord may exclude from the Building any person who does not properly
identify himself to the Building management or guard on duty. Landlord may
require any person admitted to or leaving the Building to register.

11. Tenant shall not use the Premises for lodging.

12. Before closing and leaving the Premises, Tenant shall turn off all lights.

13. Tenant shall not request Landlord’s employees to do anything outside of such
employees’ regular duties without Land lord’s prior written consent. Tenant’s
special requirements will be attended to only upon application to Landlord, and
any such special requirements shall be billed to Tenant in accordance with the
schedule of charges maintained by Landlord from time to time or as is agreed
upon in writing in advance by Landlord and Tenant. Tenant shall not employ any
employee of Landlord for any purpose whatsoever without Landlord’s prior written
consent.

14. Canvassing, soliciting and peddling in the Building are prohibited. Tenant
shall cooperate to prevent the same.

15. Only hand trucks equipped with rubber tires and side guards may be used in
the Building. Tenant shall be responsible for loss or damage resulting from any
delivery made by or for Tenant.

16. Tenant shall comply with standards prescribed by Landlord for curtains,
drapes, blinds, shades, screens, lights and ceilings, including standards
designed to give the Building a uniform, attractive appearance should Tenant
request to change Landlord supplied blinds.

17. Landlord may, upon request of Tenant, waive Tenant’s compliance with any of
the rules, provided that no waiver (a) shall be effective unless signed by
Landlord, (b) shall relieve Tenant from the obligation to comply with such rule
in the future unless otherwise agreed in writing by Landlord, (c) granted to any
tenant shall relieve any other tenant from the obligation of complying with
these rules and regulations, and (d) shall relieve

 

Reston Lease - Commerce Park Lease Agreement Final.doc

37



--------------------------------------------------------------------------------

Tenant from any liability for any loss or damage resulting from Tenant’s failure
to comply with any rule.

18. Tenant shall prohibit its employees and invitees from carrying either into
the Building or upon the grounds upon which the Building is located any pistol,
rifle, shotgun, revolver or other weapon designed or intended to propel a
missile of any kind. The prohibition shall not apply to any police officer,
sheriff, deputy sheriff or game warden appointed pursuant to the laws of the
Commonwealth of Virginia.

19. Tenant shall comply with all present and future laws, orders, and
regulations of all state, federal, municipal, and local governments,
departments, commissions, and boards regarding the collection, sorting,
separation, and recycling of waste products, garbage, refuse, and trash. Tenant
shall sort and separate such waste products, garbage, refuse, and trash into
such categories as provided by law. Each separately sorted category of waste
products, garbage, refuse, and trash shall be place in separate receptacles
reasonably approved by Landlord. Such separate receptacles may, at Landlord’s
option, be removed from the demised premises in accordance with a collection
schedule prescribed by law. Tenant shall not generate hazardous trash or medical
waste at the Premises.

 

Reston Lease - Commerce Park Lease Agreement Final.doc

38